DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/15/2022 has been entered.

Status of Claims
Claims 3 and 5 have been cancelled, and Claim 12 has been added; therefore, Claims 1, 2, 4 and 6-12 are currently pending in application 17/411,078.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6, and 12 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 discloses “A method for sending a registered mail, by a sender, to an addressee, via a registered mail system, the method comprising the steps of: uploading to a cloud storage at least one file to be sent to the addressee; providing to the system a geographical delivery address of the addressee; defining by the sender identification details of the addressee; sending by the system, to the geographical address , via a tangible mail item, a hyperlink; upon invoking of the hyperlink by the addressee  executing on the cloud a computer code for identifying the addressee according the identification details; upon positively identifying the addressee, making the at least one file available to the addressee; and sending to the sender a certification of safe delivery of the at least one file.”  However, the amended subject matter (Bold above) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent Claim 6 discloses “A registered mail system, comprising: a sender module, being a software application executed on a cloud upon being invoked by a sender's computer and adapted to (a) upload files of a mail item to a cloud storage, and (b) send to a geographical address of an addressee thereof a tangible mail item comprising a hyperlink; a receiver module, being a software application executed on an addressee's computer and adapted to (a) execute on a cloud an identification computer code upon the addressee invoking the hyperlink and make the files of the mail item available to the addressee, and (b) print the files; and a post office module, being a software application executed on a cloud upon being invoked by a computer operating in a post office, the post office module being adapted to (a) execute computer code for identification of the addressee, and (b) upon positive identification of the addressee, make the files of the mail item available to the addressee, and print the files.”  However, the amended subject matter (Bold above) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Merriam-Webster Dictionary defines a hyperlink as follows (www.merriam-webster.com):
Hyperlink (noun)
Definition of hyperlink : an electronic link providing direct access from one distinctively marked place in a hypertext or hypermedia document to another in the same or a different document
First Known Use of hyperlink - 1988, in the meaning defined above

Merriam-Webster Dictionary defines a URL (Uniform Resource Locator) as follows (www.merriam-webster.com):
URL (noun)
Definition of URL : the address of a resource (such as a document or website) on the Internet that consists of a communications protocol followed by the name or address of a computer on the network and that often includes additional locating information (such as directory and file names) our site's URL is http://www.Merriam-Webster.com.
— called also uniform resource locator, universal resource locator
First Known Use of URL - 1992, in the meaning defined above

As defined above, a hyperlink is a certain kind of "clickable" text or graphic (cannot be physically mailed in a tangible letter or package to a geographic address), which the Web browser generally responds by loading a new Web page, and a uniform resource locator (URL) is a special address that uniquely identifies a Web page on the Web (could be printed in a physical mail piece). However, the Applicant is now attempting to define a “hyperlink” as a type of URL which can by physically mailed to a user and entered into a computer browser (“invoked”). The inventor is permitted to be their own lexicographer (MPEP 2173.05(a)); however, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term ”hyperlink” in independent claims 1 and 6 is used by the claims to mean “a special address that uniquely identifies a Web page on the Web,” while the accepted meaning is “a certain kind of ‘clickable’ text or graphic, which the Web browser generally responds by loading a new Web page.” The term is indefinite because the specification does not clearly redefine the term.

Claim 12 has been newly added to disclose the following element:
“12. (New) A method according to claim 4, wherein said biometric sample is selected from a group consisting of: a picture of a face, a picture of a fingerprint, and a picture of a retina.”
However, neither the original specification, drawings, nor claims disclosed a biometric sample selected from a group consisting of: a picture of a fingerprint and a picture of a retina. The original specification disclosed a biometric sample as:
“At block 202, the user provides biometric details, for identification. Such biometric details may be, for example, a picture of his face, fingerprint, retina, etc.” (Pg.6 of Applicant’s original specification).
Therefore, the amended subject matter (Bold above) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As described above, independent claims 1 and 6 have been amended to include the physical mail of a tangible item containing a hyperlink; however, the amended subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention

Specification
The amendment filed 5/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Last paragraph on page 1 of the Specification: 
“The invention, in embodiments thereof, is directed to a method for sending a registered mail, by a sender, to an addressee, via a registered mail system, the method including the steps of uploading to a cloud storage file(s) to be sent to the addressee, providing to the system a postal delivery address of the addressee, defining by the sender identification details of the addressee, sending by the registered mail system, to the geographical address of the addressee, a hyperlink (e.g., a postcard in which is printed a QR code that contains the hyperlink), upon  invoking by the addressee [[on] of the hyperlink (e.g., by scanning thereof by his cellular phone), executing on the cloud a computer code for identifying the addressee according the identification details. Upon positively identifying the addressee, making the file(s) available to the addressee, and sending to the sender a certification of safe delivery of the file(s). “
And
The third paragraph from the bottom of page 2 of the Specification: 
“In another aspect, the invention is directed to a registered mail system, including a sender module, being a software application executed on a cloud upon being invoked by a sender's computer and adapted to (a) upload files of a mail item to a cloud storage, and (b) send to a geographical address of an addressee thereof a hyperlink via a tangible mail item (e.g., a postcard in which is printed a QR code in which the hyperlink is embedded), a receiver module, being a software application executed on an addressee's computer and adapted to (a) execute a code for identifying the addressee upon clicking the hyperlink and make the files of the mail item available to the addressee, and (b) print the files, and a post office module, being a software application executed on a cloud upon being invoked by a computer operating in a post office, the post office module being adapted to (a) execute computer code for identification of the addressee, and (b) upon positive identification of the addressee, make the files of the mail item available to the addressee, and print the files.”

The Applicant’s original specification discloses a geographic address only one time as follows:
“The delivery address may be a telephone number, an email address, and a geographical address. When the delivery address is a smartphone, a hyperlink is sent in a message to the smartphone.” (Page 2 of the specification)
However, neither the original specification, drawings nor original claims disclose subject matter that describes a “hyperlink” being physically mailed to a user. The Applicant is attempting to reconfigure the original invention to overcome the sited prior art. This is apparent by the original background provided in Applicant’s specification:

BACKGROUND 
“Registered mail is a mail service offered by postal services in many countries, which allows the sender proof of mailing via a mailing receipt and, upon request, electronic verification that an article was delivered or that a delivery attempt was made." (From Wikipedia) 
Despite the large amount of documents sent by registered mail, the sending and receiving procedure is inefficient, cumbersome and inconvenient for both, sender and recipient. It takes some days until a registered mail is received to its destination locality. Then a letter is sent to the recipient to collect the mail from the post office. Alternatively, the mail is delivered to the addressee's address by a messenger. The whole process may take even an entire week. It requires man work, and accordingly it is money consuming. Not only individuals use registered mail services, but also commercial enterprises, state agencies, etc. 
As such, there is a long-felt need for a registered mail system, which simplifies the sending and receiving of registered mail messages.”
 
Applicant’s original invention was intended to overcome the problem of physical delivery of registered mail, indicating that the original well-known process of physically mailing a registered mail item was  time consuming, labor intensive, and expensive. Applicant’s original invention of electronically transmitting the registered mail item was intended to overcome the issues inherent to the physical delivery of the registered mail item. 
The Applicant has now amended both the specification and claims to include new matter that was not originally described or disclosed in the original specification, drawings, nor claims. Applicant is required to cancel the new matter (in Bold above) in the reply to this Office Action.

Drawings
The drawings are objected to because the drawings contain minor errors and misspelled words (See Figure 5 – “PROVIDING DLIVERY DETAILS”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Malzac de Sengla et al. (US 2020/0210956 A1) in view of Safavi (US 2018/0013816 A1). 

As per independent Claim 1, de Malzac de Sengla discloses a method for sending a registered mail, by a sender, to an addressee, via a registered mail system (See at least Fig.4 and Para 0004), the method comprising the steps of: 
uploading to a cloud storage at least one file to be sent to said addressee (See at least Fig.1 and Para 0048-0060); 
providing to said system a delivery address of said addressee (See at least Para 0050-0060); 
defining by said sender identification details of said addressee (See at least Para 0050-0060); 
sending by said system, to said addressee, a hyperlink (See at least Para 0058); 
upon clicking by said addressee on said hyperlink, executing on the cloud a computer code for identifying said addressee according said identification details (See at least Figs.1-2, 13, and Para 0050-0060); 
upon positively identifying said addressee, making said at least one file available to said addressee (See at least Para 0050-0060); and 
sending to said sender a certification of safe delivery of said at least one file (See at least Para 0050-0060 and 0091).  

de Malzac de Sengla does disclose uploading to a storage (web-based and or server based) at least one file to be sent to said addressee (See at least Para 0055, “The example system 100 also includes one or more user devices 106 that enable a user (e.g., a recipient) to view ERM and related content, and provide verification information. The example user devices 106 include one or more web browsers, email programs, SMS applications, or other web-based applications (shown as user interface 108) for displaying contents related to received ERM. The user device 106 may additionally or alternatively include a camera, microphone, keyboard, etc. that enables a user to provide verification for ERM. The example user device 106 may further include a browser plug-in or application 110 for enabling a user to provide verification (and/or view content) for an ERM.”); and upon clicking by said addressee on said hyperlink, identifying said addressee according said identification details (See at least Figs.1-2, 13, and Para 0050-0060);
The prior art of de Malzac de Sengla fails to expressly disclose uploading to a cloud storage at least one file to be sent to said addressee; and upon clicking by said addressee on said hyperlink, executing on the cloud a computer code for identifying said addressee according said identification details.
However, the analogous art of Safavi (See Para 0026) discloses uploading to a cloud storage at least one file to be sent to said addressee (See at least Para 0038, 0064, and Para 0070), and on demand data transfer facilitated with cloud application servers (See at least Fig.7, Para 0095-0098 and Para 0106).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included uploading to a cloud storage at least one file to be sent to said addressee; and upon clicking by said addressee on said hyperlink, executing on the cloud a computer code for identifying said addressee according said identification details, as disclosed by Safavi in the system disclosed by de Malzac de Sengla, for the advantage of providing a method/ system for sending secure electronic data, with the ability to increase service availability to users by providing a variety of server/ cloud configurations for handling and processing data (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 2, de Malzac de Sengla discloses wherein said at least one file is a digital form of one or more scanned paper documents (See at least Para 0048-0060 and 0091).  
As per Claim 4, de Malzac de Sengla discloses wherein said identification details of said addressee is selected from a group consisting of: an ID number, a social security number, a password, and a biometric sample (See at least Para 0050-0060, 0078, and Para 0100). 
As per new Claim 12, de Malzac de Sengla discloses wherein said biometric sample is selected from a group consisting of: a picture of a face, a fingerprint, and a retina (See at least Para 0078, and Para 0100).

Claims 6-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Malzac de Sengla et al. (US 2020/0210956 A1), in view of Safavi (US 2018/0013816 A1), and further in view of Daniel (US 9779378 B1). 
As per Claims 6, 9, and 10, de Malzac de Sengla discloses a registered mail system, comprising: 
a sender module, being a software application executed on a sender's computer and adapted to (a) upload files of a mail item to a cloud storage, and (b) send to an addressee thereof a hyperlink (See at least Para 0048-0060 and Para 0105); 
a receiver module, being a software application executed on an addressee's computer and adapted to (a) execute an identification computer code upon the addressee invoking the hyperlink and make said files of said mail item available to said addressee, and (b) print said files (See at least Para 0050-0060 and Para 0105); and 
a post office module, being a software application, said post office module being adapted to (a) execute computer code for identification of said addressee, and (b) upon positive identification of said addressee, make said files of said mail item available to said addressee, and print said files (See at least Fig.4, Para 0050-0060 and Para 0105, The secure communication delivery system/ management server disclosed by de Malzac de Sengla is equivalent to “post office” module as claimed and described in the specification).  
The prior art of de Malzac de Sengla fails to expressly disclose a software application executed on a cloud upon being invoked by a sender's and/or post office computer; uploading files of a mail item to a cloud storage; and executing on a cloud an identification computer code upon clicking said hyperlink and make said files of said mail item available to said addressee.
However, the analogous art of Safavi (See Para 0026) discloses a software application executed on a cloud upon being invoked by a sender's and/or post office computer (See at least Para 0095-0098 and Para 0106); uploading files of a mail item to a cloud storage (See at least Para 0038, 0064, and Para 0070); and executing on a cloud an identification computer code upon clicking said hyperlink and make said files of said mail item available to said addressee (See at least Fig.7, Para 0095-0098 and Para 0106).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included a software application executed on a cloud upon being invoked by a sender's and/or post office computer; uploading files of a mail item to a cloud storage; and executing on a cloud an identification computer code upon clicking said hyperlink and make said files of said mail item available to said addressee, as disclosed by Safavi in the system disclosed by de Malzac de Sengla, for the advantage of providing a method/ system for sending secure electronic data, with the ability to increase service availability to users by providing a variety of server/ cloud configurations for handling and processing data (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
While the prior art of Safavi does disclose providing a service kiosk in a post office (See at least Fig.5, Para 0030 and Para 0093-0094)
The prior art of de Malzac de Sengla and Safavi fail to expressly disclose the post office module being adapted to perform operations of said sender module, for allowing a sender to use said computer operating in a post office for sending registered mail items, the computer operating as a physical kiosk type device with a box; a screen installed on said box; a scanner installed on said box; and a printer installed on said box, thereby allowing a user to send and receive registered mail items via said computer.  
However, the analogous prior art of Daniel discloses an automatic transmission mobile post office (C1-C2) that can be operated as a kiosk in a post office (Figs. 10A-10H, and C7L58-C8L5) to send and receive certified electronic communications.
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein said post office module being adapted to perform operations of said sender module, for allowing a sender to use said computer operating in a post office for sending registered mail items, the computer operating as a physical kiosk type device with a box; a screen installed on said box; a scanner installed on said box; and a printer installed on said box, thereby allowing a user to send and receive registered mail items via said computer, as disclosed by Daniel in the system disclosed by Safavi, in the system disclosed by de Malzac de Sengla, for the advantage of providing a method/ system for sending electronic registered mail, with the ability to increase service availability to users by providing the necessary access terminal/ computer equipment in public locations (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 7, de Malzac de Sengla discloses wherein said computer is a smartphone (See at least Figs.1-2 and Para 0053).  
As per Claim 8, de Malzac de Sengla discloses wherein said sender's computer comprises a scanner, for providing a digital form of paper documents to be sent via said registered mail system (See at least Para 0048-0060, 0091, and Para 0105).  

Response to Arguments
Applicant’s arguments filed on 5/15/2022, with respect to Claims 1, 2, 4 and 6-12, have been considered but are not persuasive. The rejection will remain as NON-FINAL, based on the rejections above.
Applicant’s arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Mueller-Schloer – Discloses a method and apparatus providing registered mail features in an electronic communication system. 
Kara et al. – Discloses a postage server system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629